Citation Nr: 0627581	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbar spine injury. 

2.  Entitlement to a disability rating in excess of 10 
percent for lumbar spine injury from January 13, 2004 to 
February 6, 2005. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to December 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO granted service connection for residuals of 
a lumbar spine injury and assigned a 10 percent disability 
rating.  In April 2005, the RO increased the veteran's 
disability rating for lumbar spine injury to 20 percent, 
effective February 7, 2005. 


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is not manifested 
by forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  

2.  The veteran's lumbar spine disability did not manifest in 
forward flexion of the thoracolumbar spine limited to 60 
degrees until February 7, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for lumbar spine 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic Code 5237 
(2006). 

2.  The criteria for a 20 percent rating for lumbar spine 
injury were not met from January 13, 2004 to February 6, 
2005. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.40, 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2005, the veteran perfected an appeal of the 10 
percent disability rating initially assigned for residuals of 
lumbar spine injury.  In a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded. AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Because the veteran has appealed 
the initial rating, the Board must consider the applicability 
of staged ratings covering the time period in which his claim 
and appeal have been pending. Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).

The veteran's lumbar spine injury is evaluated under 
Diagnostic Code 5237.  The General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
Diagnostic Code 5237. Diagnostic Code 5237 provides that with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
rating applies if forward flexion of the thoracolumbar spine 
is 30 degrees or less; or, if there is favorable ankylosis of 
the entire thoracolumbar spine.  A 20 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent rating 
applies if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
a combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or, localized tenderness not 
resulting in abnormal gait or abnormal spinal contour occurs; 
or, vertebral body fracture with loss of 50 percent or more 
of the height are present.  38 C.F.R. § 4.71a (2006). Note 4 
of the General Rating Formula for Diseases and Injuries of 
the Spine requires that each range of motion measurement be 
rounded to the nearest five degrees. 

In February 2005, the veteran underwent a VA medical 
examination.  The examiner noted that the veteran's strength 
and muscle tone in all major muscle groups of the lower 
extremities were within normal limits.  His gait was normal.  
The examiner observed moderate paraspinous muscle spasm 
bilaterally.  Forward flexion of the lumbar spine was 60 
degrees and extension was 20 degrees with pain.  Left and 
right lateral flexion was 30 degrees with pain.  X-rays taken 
during this examination revealed normal lumbar spine without 
evidence of spondylosis, fractures, or changes in disk space.  
The veteran previously underwent a VA spine examination to 
establish service connection in June 2004.  The examiner 
noted normal gait and stance.  Deep tendon reflexes were also 
normal.  No tenderness to percussion over the lumbar spine 
was observed.  Forward flexion of the lumbar spine was 80 
degrees with some discomfort and extension was 10 to 15 
degrees with extreme discomfort.  Lateral flexion was 20 
degrees bilaterally with pain, and lateral flexion was 30 
degrees.   

The veteran submitted medical records from private 
chiropractors from 1993 to 2001.  The records reveal that 
from July 1996 to March 1999, the veteran was treated for 
segmental dysfunction of the sacrum, neuralgia/neuritis, and 
an acquired short leg.  In January 2000, the veteran's 
chiropractor performed range of motion testing, which 
revealed forward flexion to 65 degrees and extension to 15 
degrees.  The veteran has not submitted additional medical 
records. 

Based on the evidence of record, the veteran does not have 
ankylosis of the thoracolumbar spine.  Further, his range of 
motion on forward flexion is not limited to 30 degrees or 
less.  The 20 percent rating that has been assigned is the 
maximum rating available in the absence of either favorable 
ankylosis of the lumbar spine or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  

Further, the veteran is not entitled a disability rating in 
excess of 10 percent prior to February 7, 2005.  The 
veteran's private treatment records from 1993 to 2001 do not 
indicate that he experienced muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour.  
Further, January 2000 range of motion testing reveals forward 
flexion of the thoracolumbar spine to 65 degrees.  To satisfy 
the diagnostic criteria for a 20 percent disability rating 
prior to February 7, 2005, the veteran's forward flexion must 
not exceed 60 degrees.  The January 2000 range of motion 
examination does not include measurements for lateral 
rotation, therefore, the veteran's combined range of motion 
cannot be accurately assessed.  However, in light of evidence 
presented, the veteran is not entitled to a disability rating 
in excess of 10 percent until February 7, 2005, when the VA 
medical examiner observed forward flexion limited to 60 
degrees.  

The aforementioned VA medical examinations and the veteran's 
private medical records provide an accurate assessment of his 
current disability picture.  This competent medical evidence 
illustrates that the veteran's lumbar spine injury does not 
meet any applicable criteria for a higher rating.  The Board 
finds, therefore, that the criteria for a higher disability 
rating are not met.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that one of the primary manifestations of lumbar spine 
injury is pain.  Diagnostic Code 5237, under which the 
disability is rated, is based solely on limitation of motion 
and does not incorporate all of the functional limitations 
caused by lumbar spine injury.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  However, at his February 2005 VA medical 
examination, the examiner concluded that pain was the 
veteran's only functional limitation.  VA examination reveals 
that flexion in the thoracolumbar spine is 60 degrees.  In 
the absence of actual limitation of motion to less than 30 
degrees, the Board finds that the veteran's low back strain 
is appropriately compensated by the 20 percent rating that 
has been assigned.  Consequently, a rating in excess of 20 
percent is not warranted for service-connected lumbar spine 
injury under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.

There is no evidence that the veteran's lumbar spine injury 
has resulted in frequent hospitalizations during the time 
period relevant to his January 2003 claim for service 
connection.  Although he has stated that his lumbar spine 
injury requires that he occasionally miss work due to pain, 
the veteran has not submitted evidence of excessive absences 
or a medical opinion restricting his employment duties or 
recommending bed rest.  In the absence of evidence 
documenting interruptions in employment or other exceptional 
or unusual circumstances, the veteran's service-connected 
lumbar spine disability alone does not place him in a 
position different from other veterans with a 20 percent 
disability rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in correspondence dated March 2004 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  Because an increased 
rating has been denied, any question as to the appropriate 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, private treatment 
records, and furnished him with VA spine examinations in 
February 2005 and June 2004.  The RO also received a negative 
response letter from an identified treatment provider who was 
unable to provide a copy of the veteran's records.  He has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim. 



ORDER

1.  The claim of entitlement to a disability rating in excess 
of 20 percent for lumbosacral strain is denied. 

2.  The claim of entitlement to a disability rating in excess 
of 10 percent from January 13, 2004 to February 6, 2005 is 
denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


